Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ryan Sharp on 03/10/22.
The application has been amended as follows:

 Claims 1-20. (Canceled)

21. (Currently Amended) An apparatus for securing an item of stemware, the apparatus comprising:

a retainer comprising two arms that define a stem receiving space between the two arms, the stem receiving space is configured wherein the stem receiving space defines a linear portion and an opening forward of the linear portion;  
, when in use, the arms flex away from each other stem receiving space as the stem of the item of stemware is inserted in the stem receiving space and the arms elastically flex toward each other of the item of stemware in the stem receiving space

a foot, that extends downward from the retainer, wherein the foot is configured to secure a base of the item of stemware, wherein the foot comprises a coupling protrusion that is configured to connect to the retainer, wherein the coupling protrusion has a center along a further comprises[[:]] a rounded front protrusion defined in the forward half; and a rounded rear protrusion defined in the rear half; wherein the front protrusion extends farther downward from the retainer than [[does]] the rear protrusion.

22. (Previously Presented) The apparatus of claim 21, wherein the front protrusion defines a downward-most portion of the foot.

Cancel claim 23. 

24. (Previously Presented) The apparatus of claim 21, wherein: 
the foot is a first foot; 
the apparatus further comprises a second foot; 
the first foot extends downward from a first one of the two arms; and 
the second foot extends downward from a second one of the two arms.

25. (Currently Amended) The apparatus of claim 21, further comprising:
a base plate; and a post having a first end coupled [[with]] to the base plate and a second end coupled [[with]] to the retainer, wherein 

26. (Currently Amended) The apparatus of claim 21, further comprising:
a base plate; wherein a bottom portion of the foot is spaced 0.125 to 1.0 inches from the base plate 

27. (Currently Amended) The apparatus of claim 21, further comprising:
a base plate; and
wherein the base plate is generally parallel with the retainer [[arms]];
the base of the item of stemware.

28. (Currently Amended) The apparatus of claim 21, wherein 

29. (Canceled)

30. (Currently Amended) The apparatus of claim 21, wherein the foot has a first width and [[each]] at least one of the arms has a second width first width of the foot is less than the second width of the at least one of the arms.

31-39. (Canceled) 

40. (New) The apparatus of claim 21, wherein the retainer and the foot comprises polycarbonate resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631